Title: To John Adams from John Paul Jones, 13 May 1779
From: Jones, John Paul
To: Adams, John


     
      Sir
      L’Orient May 13th. 1779
     
     You will confer on me a singular Obligation by favoring me with your Opinion and Advice respecting the unhappy misunderstanding which I am told prevails on board the Alliance. I ask your advice because, tho I am determined to preserve Order and Disciplin where I command, yet I wish to reprove with moderation and never to punish while there remains a good Alternative. It appears that there is a fault at least in one of the parties, and I wish much to know where the fault lies, for without harmony and general good will among the officers I cannot proceed with a good prospect.
     I beseech you to favor me with an Answer as soon as possible. When I have the honor of seeing you Ashore I will put into your hands a letter which I have received—in the meantime if you require it I will promise to keep your Answer a Secret.
     I have the honor to be with sentiments of great respect Sir Your very Obliged very Obedient humble Servant
     
      Jno. P. Jones
     
    